The opinion of the court was delivered by
Armstrong, J. —
By the 26th section of the Act of 13th June, 1836, the Courts of Quarter Sessions “ have authority, upon application to them by petition, to inquire of, and to change or vacate the whole or any part of any private or public road which may have been laid out by authority of law, whenever the same shall become useless, inconvenient, or burdensome.” Under this section'of the road law, a petition was presented, praying that proper persons might be appointed to “ view and vacate and supply,” the road from Ebensburg to Loretto, a distance of about six miles. On the 12th of December, 1856, the viewers appointed made report, in which they say, “We vacated the old road from Loretto to Fegan’s road, and supply with a new route or road; and also vacate from Dennis Dougherty’s forks of road, leading to Munster, to Charles Bradley’s forks of old road that leads to William D. Price’s — and supply with new road all the way through, and return for public use.” Beginning at Litzinger’s house, at Loretto, and by courses and distances to the borough of Ebensburg. On the 7th of January, 1857, the report was read and confirmed nisi, and parts supplied, ordered to be opened thirty feet wide. Exceptions were filed to the report, and on the 2d of October, 1857, it was confirmed absolutely.
*352It is assigned for error, first, that the court erred in'confirming the report on the ground, that the viewers laid out an entire new road, and vacated only parts of the old road. This exception is not well founded. The report does not go beyond the prayer of the petitioners; and it is within the authority of the order. A new road was laid from one extreme point 'to the other. This was what was asked for; and in doing so, the new road occasionally crossed the track of the old, and at some points may have followed it for some distance — at such places the old road became part of the new, and the adoption of it as such, made it quite unnecessary further to advert to it. If the viewers “vacated only parts of the old road,” it is fair to presume that in this they consulted the public interest, and that the parts not vacated were considered useful and necessary as connecting with the road now laid out, or others in the neighbourhood; and we are led to this conclusion the more readily, as certain parts of the old road were vacated — thus showing that this part of the duty of the viewers was before their minds, and received their attention and consideration. If the citizens of the neighbourhood at any time hereafter find those parts of the old road which were not vacated, burdensome or useless, the grievance can at once be redressed by petition to the Court of Quarter Sessions.
Another error assigned is, that in the final order of the court, there was no order as to the width of the road. It receives, however, but feeble support from the facts; for on the confirmation nisi, the court ordered the “ parts of the road supplied to be opened thirty feet wide.” There was nothing on the record to impair this order, and its repetition was not necessary. If the action of the viewers, or of the court, was in violation of any of the provisions or requirements of the road law, it would be efficiently noticed here. But when the exceptions raise only questions of utility or expediency, of which the court below are better able to judge, this court will be slow to interfere.
Proceedings affirmed.